IN THE SUPREME COURT OF PENNSYLVANIA
                                         MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, No. 91 MAP 2019    :



EX REL. RONALD B. SCHOCH, JR.,                   :



                               Appeal from the Order of the Berks County
                                                 :



                Appellant      Court of Common Pleas, Civil Division, at
                                                 :



                               No. 19-16826 dated September 26, 2019
                                                 :



                       v.

KEVIN RANSOM, SUPERINTENDENT                     :



S.C.I. WAYMART; PENNSYLVANIA
BOARD OF PROBATION AND PAROLE,                   :



ET AL.,

                       Appellees



                                               ORDER

PER CURIAM


       AND NOW, this          6th   day of January, 2020, the Notice of Appeal is QUASHED.

See 42 Pa.C.S. §722 (delineating this Court's appellate jurisdiction over final orders of

the courts of common pleas); Pa.R.A.P. 341 (defining a final order as one disposing of

all claims of all parties).